DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The previous claims have been cancelled.
Claims 67-75 have been added.

Claims 67-75 are under examination.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 71 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 71 is indefinite in the recitation of a transmembrane domain from “CDS”, since the term is not recognized in the art and is not disclosed by the instant specification. The specification does disclose “CD5” and amendment to recite “CD5” would be remedial.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 71 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
 The specification and the claims as originally filed do not provide support for the invention as now claimed, specifically:
 A CAR comprising a transmembrane domain of “CDS”.  
A review of the specification fails to reveal support for the new limitations.
At page 34, the instant specification discloses transmembrane domains from “CD5” but does not disclose “CDS” as recited in the present claims.  Amendment to replace “CDS” with “CD5” would be remedial.
. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 67 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013176915.
WO 2013176915 teaches a population of primary T cells from peripheral blood (i.e. a population comprising CD4+ T cells) engineered to have no or reduced expression of glucocorticoid receptor (see pages 49-52, in particular).  Said primary T cells would also inherently express a T cell receptor.  Regarding the limitation of the present claims that the cells are “engineered” to express a T cell receptor, it is noted that this refers to a product by process limitation, however, the patently of a product does not depend on its method of production in the absence of a structural difference. The T cells of WO 2013176915 are structurally identical to those of the instant claims, i.e. CD4+, decreased or no express of glucocorticoid receptor, and express a T cell receptor. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 67-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/186469, in view of WO2013176915 and WO 2015/140268.
WO2014/186469 teaches a composition comprising T cells engineered to express a CAR, and further expressing IL-15 (see pages 2-3, and 17, in particular). WO2014/186469 teaches T cells obtained from cord blood (see page 5-6, 22, and 36 in particular). WO2014/186469 teaches the CAR comprises an antigen binding region specific for CD19 (see page 8, in particular). WO2014/186469 teaches that the CARs comprise a scFV domain, a CD8 transmembrane domain, a CD3-zeta signaling domain, and a costimulatory signaling domain such as a CD28 signaling domain (see pages 25-26 and 28, in particular). WO2014/186469 teaches that the CAR is co-expressed with the IL-15 (see page 26 and 456, in particular). WO2014/186469 also teaches an embodiment wherein the CAR is fused with a cytokine such as IL-15 (i.e. co-expressed, see page 8, in particular).  WO2014/186469 teaches CD4+ T cells engineered to express IL-15 and said CAR (see paragraph 157, page 75 and Fig. 32, in particular). 
The reference differs from the claimed invention in that it does not explicitly teach that the T cells are engineered to have decreased or essentially no expression of glucocorticoid receptor, or that the T cells comprise a suicide gene.
WO2013176915 teaches CD4 or CD8 T cells genetically engineered to express a CAR, wherein the T cells are further genetically modified by gene inactivation of the glucocorticoid receptor (see pages 18-19 and 32, in particular).  WO2013176915 teaches that doing so renders the T cells resistant to immunosuppressive agents and allows them to expand more efficiently when administered to a patient.
Likewise, WO 2015/140268 teaches CAR T cells in which glucocorticoid receptor is inactivated, making them resistant to immunosuppressive treatments, and giving them a competitive advantage (see page 63, in particular). WO 2015140268 also teaches that it can be desirable to include a safety mechanism in the engineered T cells to allow selective deletion, such as a suicide gene (see pages 59-60).  WO 2015/140268 teaches suicide genes such as inducible caspase 9 (see page 59).   
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to further engineer the T cells of WO2013176915, to inactivate glucocorticoid receptor, and to express a suicide gene, as taught WO2013176915 and WO 2015/140268.  The ordinary artisan at the time the invention was made would have been motivated to reduce glucocorticoid receptor expression with a reasonable expectation of success, because WO2013176915 and WO 2015/140268 teach that inactivated of glucocorticoid receptor gene renders T cells resistant to immunosuppressive agents and gives them a competitive advantage allowing increased expansion. The ordinary artisan at the time the invention was made would have been motivated include a suicide gene with a reasonable expectation of success, because WO 2015140268 also teaches that it can be desirable to include a safety mechanism in the engineered T cells to allow selective deletion.

Claim 67-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0071414, in view of WO2013176915 and WO 2015/140268.
The ‘414 publication teaches a composition comprising T cell engineered to express a CAR, and co-expressing IL-15 and a suicide gene (see pages 1-2, in particular). The ‘414 publication teaches the CAR comprises an antigen binding region specific for CD19 (see page 1 in particular). The ‘314 publication teaches that the CARs comprise a scFV domain, and a CD28 signaling domain (see pages 1, i3n partiuclar0. The ‘414 publication teaches that the suicide gene is inducible caspase 9 (see page 2 and 4, in particular). The ‘414 publication teaches that the composition comprises CD4+ T cells (see page 9, in particular). 
The reference differs from the claimed invention in that it does not explicitly teach that the T cells are engineered to have decreased or essentially no expression of glucocorticoid receptor, or that the CAR comprises a transmembrane domain from CD8.
WO2013176915 teaches CD4 or CD8 T cells genetically engineered to express a CAR, wherein the T cells are further genetically modified by gene inactivation of the glucocorticoid receptor (see pages 18-19 and 32, in particular).  WO2013176915 teaches that doing so renders the T cells resistant to immunosuppressive agents and allows them to expand more efficiently when administered to a patient.
Likewise, WO 2015/140268 teaches CAR T cells in which glucocorticoid receptor is inactivated, making them resistant to immunosuppressive treatments, and giving them a competitive advantage (see page 63, in particular). WO 2015/140268 teaches suicide genes such as inducible caspase 9 (see page 59).   WO 2015/140268 teaches transmembrane domains for use in CAR constructs include those from CD8 (see page 32, in particular).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to further engineer the T cells of the ‘414 publication, to inactivate glucocorticoid receptor, as taught WO2013176915 and WO 2015/140268.  The ordinary artisan at the time the invention was made would have been motivated to reduce glucocorticoid receptor expression with a reasonable expectation of success, because WO2013176915 and WO 2015/140268 teach that inactivated of glucocorticoid receptor gene renders T cells resistant to immunosuppressive agents and gives them a competitive advantage allowing increased expansion. Furthermore, selection from known transmembrane domains for CAR construction, such as using CD8, would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 67-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,344,578, in view of WO2014/186469 and WO 2015/140268. 
The ‘578 patent claims an engineered T cell expressing human IL-15 and at least two antigen receptors comprising a CAR and/or a T cell receptor, wherein the cell is engineered to have essentially no expression of glucocorticoid receptor.  The ‘578 patent claims that the is from cord blood, and that the cell further expresses a suicide gene.  The ‘578 patent claims that the CAR binds CD19.  Furthermore, the other limitations relating to the CAR transmembrane or intracellular domains are obvious based on the teachings of WO2014/186469.  Additionally, it would be obvious to use a CD4 T cell and to co-express the CAR and the IL-15 based on the teachings of WO2014/186469.  Selecting from known CAR constructs and types of T cells would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  Furthermore, it would be obvious to include an inducible caspase 9 suicide gene to include a safety mechanism in the engineered T cells as taught by WO 2015/140268 for the same reasons set forth above.

Claim 67-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 15-17, 21, 28-29, 31, and 49 of copending Application No. 17/661,057, in view of WO2014/186469 and WO 2015/140268.
 The ‘469 application claims an engineered T cell expressing human IL-15 and at least two antigen receptors comprising a CAR and/or a T cell receptor, wherein the cell is engineered to have essentially no expression of glucocorticoid receptor.  Furthermore, the other limitations relating to the CAR specificity, transmembrane or intracellular domains are obvious based on the teachings of WO2014/186469.  Additionally, it would be obvious to use a cord blood CD4 T cell and to co-express the CAR and the IL-15 based on the teachings of WO2014/186469.  Selecting from known CAR constructs and types of T cells would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  Furthermore, it would be obvious to include an inducible caspase 9 suicide gene to include a safety mechanism in the engineered T cells as taught by WO 2015/140268 for the same reasons set forth above.
This is a provisional nonstatutory double patenting rejection.

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644